DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to decompression of point cloud data.
With regards to claim 1, Lim (US 2019/0318488) discloses a method for point cloud coding in a decoder (fig.4C, element 450), comprising:
 decoding syntax information of a point cloud in a quantized space from a coded bitstream (paragraph 66), the syntax information including dividing information (paragraph 77) and geometry information (paragraph 66); 
dividing the point cloud into a plurality of parts based on the dividing information (paragraph 77); 
determining quantization parameters size of video data (paragraph 66);
reconstructing points in each of the parts in the point cloud (paragraph 94).
Zhang (US 2021/0118188) discloses a method for point cloud coding in a decoder (paragraph 130), comprising:
decoding syntax information of a point cloud from a coded bitstream (paragraph 132), the syntax information including dividing information (paragraph 136) and adaptive geometry information for a bounding box of the point cloud (paragraph 133);
dividing the bounding box of the point cloud into a plurality of parts based on the dividing information (paragraph 136); 
reconstructing points in each of the parts in the bounding box of the point cloud (paragraph 133).
The prior art, either singularly or in combination, does not disclose “…decoding syntax information of a point cloud in a quantized space from a coded bitstream, the syntax information including dividing information and adaptive geometry quantization information for a bounding box of the point cloud; dividing the bounding box of the point cloud into a plurality of parts based on the dividing information; determining quantization parameters for the parts in the bounding box based on the adaptive geometry quantization information; and reconstructing points in each of the parts in the bounding box of the point cloud based on the quantization parameter for the respective part in the bounding box” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 12, Lim (US 2019/0318488) discloses an apparatus for point cloud coding (fig.4C, element 450), comprising processing circuitry (paragraph 11) configured to: 70Oblon Docket No.: 528994US 
decode syntax information of a point cloud in a quantized space from a coded bitstream (paragraph 66), the syntax information including dividing information (paragraph 77) and geometry information (paragraph 66); 
divide the point cloud into a plurality of parts based on the dividing information (paragraph 77); 
determine quantization parameters size of video data (paragraph 66);
reconstruct points in each of the parts in the point cloud (paragraph 94).
Zhang (US 2021/0118188) discloses an apparatus for point cloud coding (paragraph 130), comprising processing circuitry (paragraph 349) configured to: 70Oblon Docket No.: 528994US 
decode syntax information of a point cloud from a coded bitstream (paragraph 132), the syntax information including dividing information (paragraph 136) and adaptive geometry information for a bounding box of the point cloud (paragraph 133);
divide the bounding box of the point cloud into a plurality of parts based on the dividing information (paragraph 136); 
reconstruct points in each of the parts in the bounding box of the point cloud (paragraph 133).
The prior art, either singularly or in combination, does not disclose “…decode syntax information of a point cloud in a quantized space from a coded bitstream, the syntax information including dividing information and adaptive geometry quantization information for a bounding box of the point cloud; divide the bounding box of the point cloud into a plurality of parts based on the dividing information; determine quantization parameters for the parts in the bounding box based on the adaptive geometry quantization information; and reconstruct points in each of the parts in the bounding box of the point cloud based on the quantization parameter for the respective part in the bounding box” of claim 12.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 12. 
With regards to claim 20, Lim (US 2019/0318488) discloses a non-transitory computer-readable medium storing instructions which when executed by a computer (paragraph 11) for point cloud coding cause the computer to perform:
decoding syntax information of a point cloud in a quantized space from a coded bitstream (paragraph 66), the syntax information including dividing information (paragraph 77) and geometry information (paragraph 66); 
dividing the point cloud into a plurality of parts based on the dividing information (paragraph 77); 
determining quantization parameters size of video data (paragraph 66);
reconstructing points in each of the parts in the point cloud (paragraph 94).
Zhang (US 2021/0118188) discloses a non-transitory computer-readable medium storing instructions which when executed by a computer for point cloud coding cause the computer (paragraph 349) to perform:
decoding syntax information of a point cloud from a coded bitstream (paragraph 132), the syntax information including dividing information (paragraph 136) and adaptive geometry information for a bounding box of the point cloud (paragraph 133);
dividing the bounding box of the point cloud into a plurality of parts based on the dividing information (paragraph 136); 
reconstructing points in each of the parts in the bounding box of the point cloud (paragraph 133).
The prior art, either singularly or in combination, does not disclose “…decoding syntax information of a point cloud in a quantized space from a coded bitstream, the syntax information including dividing information and adaptive geometry quantization information for a bounding box of the point cloud; dividing the bounding box of the point cloud into a plurality of parts based on the dividing information; determining quantization parameters for the parts in the bounding box based on the adaptive geometry quantization information; and reconstructing points in each of the parts in the bounding box of the point cloud based on the quantization parameter for the respective part in the bounding box” of claim 20.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488